The plaintiff declared upon a bond in the usual form executed by the defendants "for the sum of $179.00, it being for the hire of negroes," etc. It was shown by the plaintiff that nothing was said at the time of the hiring as to the currency in which the bond was to be paid; and he offered further to show the value of the slaves in that locality and for that year. This was excluded by the Court, and the plaintiff excepted.
Verdict for the plaintiff, in accordance with the instructions of the Court, "for $99.00, of which $72.22 is principal money;" Rule, etc.; Judgment and Appeal by the plaintiff.
His Honor erred in not allowing the plaintiff to introduce evidence to show the value of the consideration of the contract declared on: — See Maxwell v. Hipps, ante 98.
Let this be certified.
Per curiam.
Venire de novo.
(103)